IN THE COURT OF APPEALS OF IOWA

                                  No. 17-0837
                            Filed February 21, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHARLES SMITH,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Timothy J. Finn,

Judge.



      A defendant appeals asserting there is a lack of evidence to support his

conviction. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kyle P. Hanson and Tyler J. Buller,

Assistant Attorneys General, and Sarah Keely, Student Legal Intern, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                            2


VOGEL, Presiding Judge.

       Following a bench trial on the minutes, Charles Smith appeals his conviction

for accessory after the fact, in violation of Iowa Code section 703.3 (2017). He

asserts the evidence was insufficient to prove he “harbor[ed], aid[ed], or

conceal[ed] the person who committed the offense, with the intent to prevent the

apprehension of the person who committed the offense”—the third element of the

crime of accessory after the fact. See Iowa Code § 703.3.1

       Sufficiency-of-evidence claims are reviewed for the correction of errors at

law. State v. Ortiz, 905 N.W.2d 174, 179 (Iowa 2017). We consider all of the

evidence viewed “in the light most favorable to the State, including all reasonable

inferences that may be fairly drawn from the evidence.” Id. at 180. A verdict of

guilty is upheld when it is supported by substantial evidence. Id. “Evidence is . . .

substantial if, when viewed in the light most favorable to the State, it can convince

a rational jury that the defendant is guilty beyond a reasonable doubt.” Id. (citation

omitted).

       Smith agreed to a bench trial on the minutes of testimony. It is reasonable

to deduce from the minutes of testimony that Smith was a passenger, sitting behind



1
  Iowa Code section 703.3 provides:
       Any person having knowledge that a public offense has been committed
       and that a certain person committed it, and who does not stand in the
       relation of husband or wife to the person who committed the offense, who
       harbors, aids or conceals the person who committed the offense, with the
       intent to prevent the apprehension of the person who committed the
       offense, commits an aggravated misdemeanor if the public offense
       committed was a felony, or commits a simple misdemeanor if the public
       offense was a misdemeanor.
Smith does not contest the sufficiency of the evidence to support the first two elements of
the crime—he had knowledge a public offense was committed and knowledge of who
committed the offense. We will thus address only the third element.
                                          3


the driver, of a vehicle in Ames, when the passenger-side occupants of that vehicle

fired two guns into a crowd of people, injuring three in the early morning hours of

February 19, 2017. Police exchanged gunfire with the occupants of the vehicle,

and the vehicle drove away. Approximately one hour later, that same vehicle

arrived at the Fort Dodge hospital.        Smith exited the car and assisted the

passenger-side occupants into the hospital so they could receive medical care for

their gunshot injuries. Smith reentered the vehicle with the driver and left once the

injured occupants were inside the hospital, approximately three minutes after

arriving. The vehicle, riddled with bullet holes, was then driven to the Budget Host

Inn hotel where it was abandoned. Smith and the driver then walked to a college

dormitory where Smith resided. Officers searched the dormitory, and Smith and

the driver were discovered in a room that was not rented to Smith.              When

interviewed by police, Smith admitted being in the car but denied shots were fired

from the car, denied seeing any guns, and denied seeing any blood or knowing

where the passenger-side occupants had been shot. Smith denied participation in

the shooting and denied seeing or hearing anything.

       Smith maintains on appeal that simply being a passenger in a vehicle that

is involved in a drive-by shooting and assisting injured friends into a hospital is not

sufficient to support a conviction for accessory after the fact by aiding the persons

who committed the offenses. However, the minutes of evidence contain additional

information.

       When viewed in the light most favorable to the State, we conclude there

was sufficient evidence in the record to prove Smith aided the passenger-side

occupants with the intent to prevent their apprehension by assisting them into a
                                          4


hospital located one hour away from where the shooting occurred, then hiding the

vehicle in a hotel parking lot, concealing himself in a dormitory room that did not

belong to him, and finally, lying to the police regarding the events of that night upon

his arrest. Because substantial evidence supports the guilty verdict, we affirm

Smith’s conviction and sentence.

       AFFIRMED.